      Case 1-20-42907-jmm       Doc 25     Filed 01/21/21     Entered 01/21/21 15:29:50

                           WAYNE GREENWALD, P.C.
                                          Attorneys

                                475 Park Avenue South- 26th Floor
                                     New York, New York 10016
                               Tel: 212-983-1922 Fax: 877-254-1003
                                   e-mail: grimlawyers@aol.com

                                                                            W.M. Greenwald


                                       January 21, 2021



Hon. Jil Mazner- Marino
United States Bankruptcy court
Eastern District of New York
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

Attn: Tracie Leonard

Re:    Lisa Maria Abbott
       Case No. 1-20-42907-jmm


Dear Ms. Leonard:

       This confirms that the hearing for the Alleged Debtors Motion to Dismiss has been
adjourned, on consent, from Thursday January 21, 2021 at 10:30a.m. to Tuesday February 23,
2021 at 10:30a.m.

       Thank you for your courtesy.

                                                    Respectfully,

                                                    WAYNE GREENWALD, P.C.



                                                    By: Tiffany Wright
                                                    Legal Assistant
TW/ms
cc: Leo Jacob via ECF filing
